In an action for divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Meehan, J.), dated February 19, 1993, as awarded the plaintiff the sum of $100 per week in pendente lite child support and denied those branches of his cross motion which were for maintenance and counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the best remedy for the perceived inequities in the pendente lite award is a speedy trial at which the disputed issues as to the financial capacity and circumstances of the parties can be fully explored (see, Terceira v Terceira, 193 AD2d 729; Mulcahy v Mulcahy, 170 AD2d 587; Marohn v Marohn, 157 AD2d 771). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.